Title: To John Adams from William Tudor, Sr., 4 August 1818
From: Tudor, William, Sr.
To: Adams, John


				
					Dear Sir
					Boston 4th. Augst. 1818
				
				My Son William who is residing in the Country for Confirmation of his Health says among other Things in a letter of the 1st. instant“I wish very much when you write to President Adams that you would ask him for his Opinion about the Suggestion I made him in my Letter of the 4th. of July. I told him I had long thought of undertaking to write the Life of James Otis, towards which his Letters had drawn so much general Interest, but that I could not venture to do it without his approbation, as most of the Materials would be furnished by him, & I should wish to republish his Letters in the form of an Appendix. Perhaps he has forgotten it, but as I cannot imagine that there was any Thing in my Proposal to offend him, I wish you would mention it to him that I may know his Opinion on the Subject. He will no doubt tell you what he thinks of it.”Your last Letter is of the 30th. July & the Printer is importunate to get it. But I must first be satisfied that I shall get another, that shall state those Truths which “must & will & ought to appear.” And no Truths that come from your Pen will be questioned by the Public who read & Listen with uncommon Satisfaction to whatever you think fit to communicate that conduces to illustrate the History of this first of Countries in all the senses of the Word. I am most truly / your obliged & Affectionate Friend
				
					Wm Tudor
				
				
			